IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
LABORERS’ PENSION FUND, )
LABORERS’ WELFARE FUND OF THE )
HEALTH AND WELFARE DEPARTMENT _ )
OF THE CONSTRUCTION AND GENERAL )
LABORERS’ DISTRICT COUNCIL OF )

CHICAGO AND VICINITY, THE CHICAGO)
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND, )
CATHERINE WENSKUS, not individually but )
as Administrator of the Funds,

Plaintiffs, Case No. 19 C 3439

ve

MARINE TECHNOLOGY SOLUTIONS LLC,
a Pennsylvania Limited Liability corporation,

Defendant.
COMPLAINT

Plaintiffs, Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health and Welfare
Department of the Construction and General Laborers’ District Council of Chicago and Vicinity,
the Chicago Laborers’ District Council Retiree Health and Welfare Fund and Catherine
Wenskus, not individually but as Administrator of the Funds, (collectively the “Funds”), by their
attorneys Patrick T. Wallace, Amy N. Carollo, G. Ryan Liska, Katherine C.V. Mosenson, and
Sara S. Schumann, and for their Complaint against Marine Technology Solutions LLC, state:

COUNT I |
(Failure to Submit Benefit Contributions)
1, Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and

 
(2) and 1145, Section 301(a) of the Labor Management Relations Act (““LMRA”) of 1947 as
amended, and 29 U.S.C. §185(a), 28 U.S.C. §1331. Sn

2. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C, §1132(e)(2),
and 28 U.S.C, §1391 (a) and (b).

3. The Funds are multiemployer benefit plans within the meanings of Sections 3(3)
and 3(37) of ERISA, 29 U.S.C. §1002(3) and 37(A). They are established and maintained
pursuant to their respective Agreements and Declarations of Trust in accordance with Section
302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Funds have offices and conduct business
within this District.

4, Plaintiff Catherine Wenskus (“Wenskus”) is the Administrator of the Funds, and
has been duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of
employer contributions owed to the Funds and to the Construction and General Laborers’ District
Council of Chicago and Vicinity Training Fund, and with respect to the collection by the Funds
of amounts which have been or are required to be withheld from the wages of employees in
payment of Union dues for transmittal to the Construction and General Laborers’ District
Council of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a
fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A).

5, Defendant Marine Technology Solutions LLC., (hereinafter collectively referred
to as “MTS” or the “Company”) is a Pennsylvania Limited Liability Corporation authorized to do

business in Illinois and at all times relevant did business within this District and is an employer

 
within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a) of the
LMRA, 29 U.S.C. §185(0).

6, The Union is a labor organization within the meaning of 29 U.S.C. §185(a). At
all times relevant herein, the Union and the Company are parties to a collective bargaining
agreement which was has been in effect since August 16, 2018 (A true and accurate copy of the
Independent Construction Industry Collective Bargaining Agreement signed by the Company
which adopts and incorporates the various area-wide collective bargaining agreements and the
Funds’ respective Agreements and Declarations of Trust is attached hereto as Exhibit A).

7. The Funds have been duly authorized to serve as collection agents for the Union
in that the Funds have been given the authority to collect from employers union dues which
should have been or have been deducted from the wages of covered employees, Further, the
Funds have been duly authorized by the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest Construction Industry
Advancement Fund “MCIAF”), the Mid-American Regional Bargaining Association Industry
Advancement Fund (““MARBA”), the Chicagoland Construction Safety Council (the “Safety
Yund”), the Laborers’ Employers’ Cooperation and Education Trust (““LECET”), the Concrete
Contractors Association (“CCA”), the CDCNI/CA WCC Contractors’ Industry Advancement
Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcohol Abuse Program
(“CISCO”), the Laborers’ District Council Labor Management Committee Cooperative
(“LDCLMCC”), the Will Grundy Industry Trust Advancement Fund (““WGITA”), the Illinois

Environmental Contractors Association Industry Education Fund (“IECA Fund”), the Illinois

 
Small Pavers Association Fund (“ISPA”), and the Chicago Area Independent Construction
Association (“CAICA”) to act as an agent in the collection of contributions due to those Funds. |

8. The Agreement and the Funds’ respective Agreements and Declarations of Trust
obligate the Company to make contributions on behalf of its employees covered by the
Agreement for pension benefits, health and welfare benefits, and/or benefits for the training fund
and to submit monthly remittance reports in which the Company, inter alia, identifies the
employees covered under the Agreement and the amount of contributions to be remitted to the
Funds on behalf of each covered employee. The Company is obligated to pay between [0%
liquidated damages on late-paid contributions, 20% liquidated damages on late-paid, Pension,
Welfare, Retiree Welfare and Training Fund contributions, plus interest at a rate of 12% from the
date the contributions were due until the contributions are paid.

9. The Agreement and the Funds’ respective Agreements and Declarations of Trust
requires the Company to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliance.

10. The Agreement requires the Company to obtain and maintain a surety bond to
guaranty the payment of future wages, pension and welfare benefits.

11. Notwithstanding the obligations imposed by the Agreement and the Funds’ respective
Agreements and Declarations of Trust, the Company has:

(a) failed to submit benefit contributions totaling $161,586.50 due to the Laborers’
Pension Fund for the period of March and April 2018, thereby depriving the Pension Fund of

information and income necessary to administer the Fund;
(b) —_ failed to submit benefit contributions totaling $130,463.02 due to the Laborers'

Welfare Funds of the Health and Welfare Department of the Construction and General Laborers’

District Council of Chicago and Vicinity for the period of March and April 2019, thereby
depriving the Welfare Fund of information and income necessary to administer the Fund;

(c) failed to submit benefit contributions totaling $61,054.12 due to the Chicago
Laborers’ District Council Retiree Health and Welfare Fund for the period of March and April
2019, thereby depriving the Retiree Welfare Fund of information and income necessary to
administer the Fund;

(d) _ failed to submit benefit contributions totaling $9,254.52 due to the Laborers’
Training Fund for the period of March and April 2019, thereby depriving the Training Pund of
information and income necessary to administer the Fund; and

(ec) failed to obtain and maintain a surety bond in accordance with the terms of the
collective bargaining agreement.

12. Pursuant to the terms of the Agreement and the Funds’ respective Agreements and
Declarations of Trust, the Company owes liquidated damages plus interest on the unpaid March
report and, if not paid before June 10, 2019, the April 2019 report.

13. The Company failed to submit timely payment of its January 2019 benefit report.
Accordingly, the Company owes $6,809.13 in accumulated liquidated damages on those late-paid
reports plus interest.

14, The Company’s actions in failing to submit timely payment of benefit

contributions reports violates Section 515 of ERISA, 29 U.S.C. §1145.
WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and

against Defendant Marine Technology Solutions LLC as follows:

a. entering judgment in favor of the Funds and against Defendant in the amount of
$362,340.16 in unpaid contributions due for March and April 2019 plus liquidated
damages, interest, accumulated liquidated damages on late-paid reports, and
Plaintiffs’ reasonable attorneys’ fees and costs; ,

b, ordering the Company to obtain and maintain a surety bond in accordance with the
terms of the collective bargaining agreement; and

C. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

COUNT II
(Failure To Submit to an Audit)

15. Plaintiffs reallege paragraphs 1 through 14 of Count I.

16, Notwithstanding the obligations imposed by the Agreement and the Funds’ respective
Agreements and Declarations of Trust, the Company has:

(a) failed to submit to an audit of the Company’s books and records for the period of
August 16, 2018 forward, thereby depriving the Funds of information and income necessary to
administer the Fund.

17, The Company’s actions in failing to submit payment to an audit violates Section

515 of ERISA, 29 U.S.C. §1145.

 
WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and
against Defendant Marine Technology Solutions LLC as follows:

a. ordering the Company to submit its books and records to an audit for the period of
August 16, 2018 forward and entering judgment in favor of the Funds and against
Defendant in the amount due on the audit including benefit contributions, liquidated
damages, interest, audit costs, and Plaintiffs’ reasonable attorneys’ fees and costs;
and

b. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

COUNT III
(Failure To Submit Dues)

18. Plaintiffs reallege paragraphs | through 18 of Count I.

19. Pursuant to agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers
union dues which have been or should have been deducted from the wages of covered
employees.

20. Notwithstanding the obligations imposed by the Agreement, the Company has
failed to submit and pay Dues Reports including amounts due to the District Council,
LDCLMCC, LECET and IECA Funds for the months of March 2019 forward and has failed to
submit its books and records to an audit for the period of August 16, 2018 forward, thereby

depriving the Union of income and information,

 
WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of
Plaintiffs and against Marine Technology Solutions LLC: oe -

a, ordering the Company to submit and pay Dues reports for the period of March 2019
forward;

b. ordering the Company to submit its books and records to an entering judgment in
favor of Plaintiffs and against the Company on the amount due on the audit including
all dues, benefits, interest, liquidated damages, accumulated liquidated damages,
audit costs, and Plaintiffs’ reasonable attorneys' fees and expenses; and

c. awarding Plaintiffs any additional legal and equitable relief as the Court deems
appropriate.

May 22, 2019 Laborers’ Pension Fund, et al,
By: _/s/ Patrick T. Wallace

Office of Fund Counsel

111 W. Jackson Blvd., Suite 1415

Chicago, IL 60604
(312) 692-1540

 
   

CONSTRUCTION & GENERAL LABORERS’
DISTRICT COUNCIL OF CHICAGO AND VICINITY

AFFILIATED WITH THE LABORERS! INTERNATIONAL UNION OF NORTH AMERICA
999 MCCLINTOCK DRIVE « SUITE 300 + BURR RIDGE, IL 60527 » PHONE: 630/655-6289 » FAX: 630/655-8853

 

 

 

 

 

 

 

     

Fak U7 Ho LLC (Emphaper’) and the Construction
amd General Laborers’ District Counttl of Chiktego and Vs , Laborers’ International Union of Hort erica, AFL-C10 ("Unton’), representing end encompassing its alftisted
Local Untons, intiucing Lozal Hos. 1, 2, 4.5, 6, 68, #5, 78, 152, 225, 582, 681, 1001, 1035, 1092, together with any othe: Local Untons that may come within is Jurisdiction
("Local Utnlons™), and encompassing the Gographic areas of Cook, Lata, DePape, Wil, Grundy. Kenta’, Kane, McHenry and Boone counties, THino's, thal:

1, Recognition. In response to the Union's request for recognition as the majority represeatabve of the unit employees, the Employer recognizes tha Linton as the sole and
exchushes Cosette bargaining representative under Section 9(a) of the NLRA for tha empkyees nove ard havelnaher employed under this Agreement with respect to wages, hours
and other tems and conditions of employmntat This Fecognition fs based on the Unton having shown, or having offered to show, eddence ol ts Inaponty support. The Empleyer
fas opt asstoned As bargaining sights to any entty fos purposes of mut-empioyes bargaining, andit hereby reveces Ws prior astonment of Bargaining rights, tfany, The Employer
furlhir-voluntarfy elects not to asSon such bargaining rights to eny person, entty or assoctition for purposes of Midti-employer bargaining without prtoe vatitien approval from
the Unton Hohwthstanding tha number of arbors employed under this Agreement, the Empioyer shell abide by this Agreamant and 2% extenslons hereot, and Ht walves any sight
or defenses It may have to terminate thls agreement or tetuse fo Hfgotiate a successor aqteement tased upon the number of Persons employed. and it consents to enforcement

  
      

2. Labor Contract. The Employer alfinms and adopts the appliteh'e Cokectiva Bargalning Agreement{s), as designated by the Union In is sole f'sceetion, betwesa the Baton
and the BuBders Associalicn, the Chicago Area Independent Construction Association, the Chicapa Area Raa Contractors Association, the Ch’caga Area Scaffolding Assoclatlon, the
Chicego Demotition Contactors’ Association, the Concrete Contractors Assoctation of Greater Chitago, tha Contractors Asseciation of Wid and Grundy Counties, ihe Fox Valey
Associated General Cenlractors, the Great Lakes Contractors Association, the Midwest Wall and Cettny Contectors, the filinols Evdronmentat Contractors AssoGation, the iHingts
Road end Transportallon Butders Assoctation, the Ilfnols Smal! Pavers Association, the Masen Contractors Assodation of Greater Chicago, the Ursesground Contractors
Assocdaton, and a4 other emploget assoclalions with whom the Ualon or iis adiated Local Unions have an agrezment. If the appiicab’e Collective Bargaining Agreement(s} expire
during tha term of this Agreement, any Emilation pa the High to sicice shall also expire unt a successor labor agreement has been establ'shed, which shail be incorporated retroac-
lively herein. This Agreement supersedes all contrary terms Ta dhs appicable CoMective Bargaining Agreements).

3. Total econemle increase. The Empluyet sha pay its employees a tolal economis lacrease of $2.17 per hour eflectne June 1, 2047; $2.24 per hour effective June 1,
2618; $2.31 pes hour effective June 1, 2019; and $2.39 per hour effective June 1, 2020, said amounts ta be allocated between wages, fringe benefits and other funds by the Union
in Its sole discretion. Effective Juna 4, 2017, ihe smintmur wage rate sha ba $41,390 per four,

4. Checkolf Deductlons and Remittances. The Employer sha deduct from ihe wages of employees uniform Initiation fees, assessments, memberstip dues, and working
dues in such amounts as the Union shall from time to time eslablish, and sha remi monthly to the cesignzted Union office the sums so deducted, Jogether with an accurate {ist
shoving the employees from whom dues were deducted, the employees’ individual hours, BiGSS wages and deducted dues amounts for tha monthty period, not later than the tenth
(10th) day of the month foloaing the month for which sit deductions were made. H the Employer fails to timety temit any amounts to the Union or its affiliated fringe benefit
funds that are required onder this Agreemant, it shalt be obSgated to the Un'on For all casts ol collection, Including atlorney fees.

The Employer shail further deduct an amount designated by the Union for each hour that 2n employee receives wages under the lees of his Apreement on the basts of
indtedua'y signed voluntary authorized deduction forms and shal pay over the amount so deducted to tha Laborers’ Political Leaqua (LPL") of Io a dasignaled eppelniee, not
Baler than the tenth (10th) day of ihe month pad following the month for whitt such deductions were made. LPL remitlances shail Include a repodl of the hours worked by each
Laborer for whom deductions are made. Remittances shail be mads by a separats check payatte to tha Laborers’ Po%ticel Leagua, The Employer shall be pald a processing fee e2ch
month from the total amounl to be transmitted to the LPL to be calearated at the Ifinols Department of Asvenve of ather eppheable standard,

5. Work Jurisdiction. This Agreement covers all work within the eppteab’e Collective Bargaining Agreements and at week wilhln tba Union's tradg and geograptie juris
diction as $21 forth in tha Union's Statement of Jurisdiction, which are Incorporated by reference into this Agreement. Tha Emptoyer shall assign al work dasérited therein te its
Union-represented Laborer employeas and acknoatedges the appropristansss of such assignment Neither the Empleyer nor its work asslanments as required under this Agrecment
shall be stipulated ov otherwise subject to adjustment by any jurisdetianal disputes board or mechanism Except upon written notice by and girection of the Unian.

6. Subcontracting. The Employer, whether acting a8 a contactor, general manager or developer, shall not centract or subcontract aby covered Work to ba done at the site
of consinicton, alteration, pe'nting or repair of a butding, Structure or other work bo any person, CoIperzbon oF entity not skynatovy Ip and rovared by a collective bargaining agree-
meat with the Union. This obgation applies to all ters of subcontractors pesforming work at the site of construction. The Employer shal furlher assume ihe obligations of all Hers
of fis subcontractors for prompt payment of employees’ wages and other benefits required under this Agreement, ine:duding reasenabla altomeys' feas incurred fn enforcing the
Provisions hezeof, — - :

7. Ginga Benefits. The Employer egress to pay iho amounls that it 15 bound to pay under s2id Colisctive Bargaining Agreements to the Heath and Welfare Department of
The Coastruction and General Laborers’ District Council of Chicago and Vicinity, the Laborers’ Penston Fund (Gineluding Laborers’ Excess Benefit Funds}, ihe Fox Valley Genelit
Funds, the Gonstrection and Genarat Laborers’ District Gouscdl of Chicago and Vicinity Anpientice and Training Trust Fund, ihe Chicago Area Labovers-Employers Cooperation
Education Trust, the LOGIC, and to all olher deslonated Union-afiftzted benefit and labor-management funds (the “Funds"}, end to became bound by and ba considered 2 party
to the agreaments ard dectarations of bus| creating the Funds. The Employer further aHisms that all pilor contdbutions paid ta the Welfare, Pension, Tratning and other Funds were
made by its duly authorized agents al al proper sates, and evidence the Emptoyer's intent to ba bound iy the trust agreements and Collective Bargaining Agrezmeants in ellect when
the contributions were made, and acknowledging the Jeport form to be a sufficient lnsLrument in writing to bind ths Employer to the apptcab's cottectiva bergain'ng apreaments.

8. Contract Enforcement AN grievances fled ty either party arising herewnder shall, at tha Uaton’s discretion, be submited to the Chicago Distticl Counc Grievance
Committee for final and binding disposition in Feu of another grievance committes, provided that deadlocked Gtivvancas shal be submilted to final and Rinding arbltralion upon
Umely demand, Should the Employer fall to comply within tea (10) days with ary binding grevenee award, wheather dy grievance committes of arbitration, 2 shail ba liable tor afl
cosis and legal Ines incurred by the Union to enforce the award, Aotwithstanding anything ta the contrary. nothing herein shai Emit the Un'on’s right to strike or withdraw ts mem-
bers because of non-payment of wages and/or feinga benefit contributions, fature by tha Empioyer to timedy remit duss ta the Unton, ar non-compliance with 2 binding Orevenca
award. Ths Employer's violation of eny provision of this Puragreph will giva the Union the righd to teke any othardega! and economie action, including but not limited to all remedies
al law of equity. Its expressly understood and agreed that the Union's right 2a take economic action is in addifion to, 2nd notin feu of, its nights under the Qrievance procedures.
Where necessary to corfect contract violations, or where no accaptab’a stevrard is Cuntenty employed, the Union may appoint and place 2 steaerd from butside the worktorce at
aff job sites. .

9. Siecessors, in ths event of any change la the ownership, management or operation of the Employer's businass or substantiatly all of as assels, by sale or olhernisa, ft
Js agread thal as 2 condition of such sala or transfer that the new owner or mansger, whelher Corporate of indhvidu2!, shell ba fuby bound by the terns and conditions of this
Agceement. The Empeoyer shall provide na fess than ten {10} days’ prior watten notice to the Union of the sale or transter and sha be ebigated for al] expenses incurred by the
Union to enforce tha terms of this pategraph. -

10. Termination, This Agreement shall remain In fulltorce anid elect from dune 1, 2017 (un'sts dated differently betow) through May 31, 2021, and shall continus lhereafter

duration of successhe agreements, unless and unt fimely notice of termination is given not less than Sicty (60) mor more than ninety (30) days prior fa the expiration of each guc-
cessive Calsctve Bargaining Agreement. Rotvithstanding tha foregoing, the Un'on in Its sole secretion may term'nale thts Agreement at any Gime pon written notice should the
Eenptoyer it fo comply with its bonding ob'igations or if the Employer ts a jolnt employer wath oratter 690 of another entity with an outstanding deSinquency to tha Union's afrated
Tringa benefit tuads. . .

11. Execution. Tha signatory below warrants hts or her fece'pl of the applibatde Collective Bazpalning Agréemént(s) and authorization from the Employer to execute this
Agresmant, without fraud or duress, and with tu! Inoatedoe of the obigations and undertakings contained herein, The parties acknoatedge and sceepl facsimile and elzelronte
Signatures on this Agreement as Hf they were tha orginal signatures,

oat: AV GUST ae ots i TECUND LO8Y Sv VThonts Lic.

 

 

   

 

 

 

  

 

 

 

 

 

FEIN Hos ‘
ACCEPTED:
Laborers! Bo. Ciattnce lamoka, Paes ip esr
} {Print Haws and Title}
ww
"elipeihos Calis 5 (YF
Hi TION AND GENERAL ERS S$ - Spats =
OISTRICT COUNCIL OF CHICAGO AND VICINITY = 0 7 a Pigeaurs)
c3 Bok 4Ad
By: Lu Address) -
ldo P Connolly, Business MECos > Livi Poot A Ly 1 Jo¥4
LBS 4 iGiy, Sate and Zp Cade)
ee ___ Ww _ 50-314-J0b!
es LoVerds, Secretary Treasurer oe (Telephone/Telsian)
For Office Use Only: * JEC Pe _cle moat miaatecse} cam

 

 

“= [Eimall Adress)
Effectte June 1, 2087 WHITE -EOCALUMIGN » GANARY-TRUSTFUND 6 PINK- DISTRICT COUNCIL =« GOLD - EMPLOYER EBs

 

EXHIBIT

 

    
    

 
